Citation Nr: 1420275	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-05 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1980 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


REMAND

In his VA Form 9, Appeal to the Board, received in February 2012, the Veteran requested a video conference hearing before a Veterans Law Judge.  In a change of address form, received by VA in February 2012, the Veteran apprised VA of a change to his residential address, and provided the same address as he listed on his February 2012 VA Form 9.  In a letter, dated February 27, 2013, the Veteran was notified that his hearing had been scheduled for May 28, 2013.  However, the February 27, 2013, letter was not addressed to the Veteran's correct mailing address, as provided by the Veteran twice in February 2012.  The Veteran did not appear for his scheduled Board hearing and the inaccuracy on his notification letter may have been the reason for this failure to report.  The Board finds that the Veteran should again be afforded an opportunity to provide testimony at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

